     Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 1 of 20. PageID #: 15219




                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO


FUSE CHICKEN, LLC,                   )   Case No. 5:17-cv-01538-SL
                                     )
              Plaintiff,             )   Hon. Sara Lioi
v.                                   )   Hon. Kathleen B. Burke
                                     )
AMAZON.COM, INC.                     )   AMAZON.COM, INC.’S REPLY IN
and DOES 1–10,                       )   SUPPORT OF MOTION TO EXCLUDE
                                     )   PLAINTIFF’S EXPERT DANIEL C.K.
              Defendant(s).          )   CHOW
                                     )
      Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 2 of 20. PageID #: 15220




                                                   TABLE OF CONTENTS

IN"TRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        MR. CHOW'S OPOOONS ARE IRRELEVANT TO FUSE CHICKEN' S
          CLAIMS . ............................................................................................................................ 2

          A.         Mr. Chow's Generalized Observations About Counterfeiting in China Are
                     hTelevant to Fuse Chicken 's Claims ....................................................................... 2

          B.
                                                                                                                 "Is
                     hTelevant to Fuse Chicken 's Claims ....................................................................... 3

          C.



          D.         Fuse Chicken 's Opposition Improperly Attempts to Supplement Mr.
                     Chow's Repoti With Attorney Argument About Opinions Absent from
                     His Repott............................................................................................................... 5

                     1.         Mr. Chow offered no opinions on whether any reviews relate to
                                non-Fuse Chicken product. ......................................................................... 5

                     2.         Mr. Chow offered no opinions on the extent to which Fuse
                                Chicken sales on Amazon.com were of non-Fuse Chicken
                                products ....................................................................................................... 5

                     3.         Mr. Chow offered no opinions on whether Amazon collllllitted
                                willful or contributo1y infringement. .......................................................... 6

II.       Mr. Chow Cannot Reliably Opine on Amazon's Practices, or on the Source or
          Authenticity of Any Products ............................................................................................. 7

          A.         Fuse Chicken Fails to Rehabilitate Mr. Chow's Baseless Asse1tions About
                     Amazon 's Purp01ted ,.    ,, for Chinese Sellers .................................................... 7

          B.         Mr. Chow Lacks Reliable Bases for His Asse1tions About
                                                            . ............................................................. 8

                     1.         Fuse Chicken cannot rescue Mr. Chow's hearsa -based asse1iions
                                that                                                 ......................... 8

                     2.         Mr. Chow cannot reliably asse1t that any seller is based in China ............. 9
       Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 3 of 20. PageID #: 15221




          C.         Mr. Chow Is Not Qualified to Opine on Infringement on Amazon.com, to
                     Identify Amazon.com Customer Reviews Relating to Infringing Products,
                     or to Identify the Source of Any Product Sold on Amazon.com. ......................... 11

III.      Mr. Chow’s Actual and Purported Opinions Are Not Proper Subjects of Expert
          Testimony. ........................................................................................................................ 12

IV.       Mr. Chow’s Opinions Are Unfairly Prejudicial Because They Encourage the Jury
          to Embrace Cultural Stereotypes and Punish Amazon for China’s Alleged
          Misdeeds. .......................................................................................................................... 13

CONCLUSION ............................................................................................................................. 15




                                                                      ii
    Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 4 of 20. PageID #: 15222



                                        INTRODUCTION
       Daniel C.K. Chow’s expert report is legally and factually disconnected from the

questions relevant to Fuse Chicken’s claims: whether any non-Fuse Chicken product was sold on

Amazon.com as a Fuse Chicken product, and whether consumers would likely confuse any such

non-Fuse Chicken product for the genuine article. In opposing Amazon’s motion to exclude Mr.

Chow’s opinions, Fuse Chicken acknowledges that it lacks direct evidence to prove an

affirmative answer to either question, states it will instead rely on “circumstantial evidence,” and

purports to offer Mr. Chow to show that “(1) fake, inferior Fuse Chicken products were created

in or about the Fall of 2016 and (2) were sold on and by Amazon.” Opp. 3.1 But Mr. Chow’s

report does not offer admissible opinions on either of those two points.

       As Amazon’s Motion shows, Mr. Chow’s “opinions” consist of irrelevant and unreliable

generalizations about “                         ” and speculation that “

                                                                           .” See Mot. 5-14.

Mr. Chow also regurgitates two unverified news articles and presents them as establishing a

foundational fact: that

                                                                                    .” Dkt. 100 (Chow

Report) ¶ 14; see Mot. 10-11. In so doing, Mr. Chow ignores the uncontroverted testimony of

Amazon witnesses that they are unaware of any such company “            .” See Mot. 10-11. None of

these abstract musings are relevant to the specific claims at issue in this case.

       To distract from these fatal defects, Fuse Chicken suggests that Mr. Chow will offer new

opinions nowhere found in his report. For example, Fuse Chicken contends that Mr. Chow’s

testimony will aid the jury in determining whether “the likely source[s] of the negative Amazon

reviews were . . . fake Fuse Chicken products,” Opp. 10, even though Mr. Chow’s report is silent

on this topic, see Dkt. 100 (Chow Report) ¶¶ 1-14. Fuse Chicken also claims that Mr. Chow will


1
 Amazon’s Motion to Exclude Plaintiff’s Expert Daniel C.K. Chow (“Mot.”) was filed as
Docket Entry 145, and Fuse Chicken’s Opposition (“Opp.”) was filed as Docket Entry 177. All
page citations for those and other filings refer to file-stamped page numbers.
     Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 5 of 20. PageID #: 15223




testify about the “

                             ,” Opp. 8, though he offered no such opinions in his report. And

Fuse Chicken claims that Mr. Chow’s “

                                                                                       ,” Opp.

11, ignoring the absence of any such opinion in his report, see Dkt. 100 (Chow Report) ¶¶ 1-14,

and Mr. Chow’s deposition testimony that he was “not offering an opinion that Amazon

committed willful infringement,” Watnick Reply Decl. Ex. 1 (Chow Dep. Tr.) 61:13-16.2

Tellingly, Fuse Chicken’s Opposition barely cites to either Mr. Chow’s report or his deposition

testimony, because the record offers no support for its efforts to supplement Mr. Chow’s

irrelevant and unreliable “opinions” with attorney argument.

       Because Fuse Chicken cannot repair the fundamental defects in Mr. Chow’s opinions,

Amazon respectfully requests that the Court grant Amazon’s Motion and preclude Mr. Chow

from testifying at trial, or at any other stage of these proceedings. See Tornabene v. Tuscarawas

Cty. Health Dep’t, 2017 WL 4246701, at *1 (N.D. Ohio Sept. 25, 2017) (Lioi, J.) (concurrently

granting defendants’ summary judgment and Daubert motions).

                                         ARGUMENT

I.     MR. CHOW’S OPINIONS ARE IRRELEVANT TO FUSE CHICKEN’S CLAIMS.

       A.      Mr. Chow’s Generalized Observations About Counterfeiting in China Are
               Irrelevant to Fuse Chicken’s Claims.
       The overwhelming majority of Mr. Chow’s 18-paragraph report relates solely to his

curriculum vitae and generalized information about “                        ,” untethered from

Amazon or Fuse Chicken. See Dkt. 100 (Chow Report) ¶¶ 1-8, 11-14. As explained in

Amazon’s Motion, this information is irrelevant to the questions the jury must decide: whether




2
  “Watnick Reply Decl.” refers to the Declaration of David Watnick in Support of Amazon.com,
Inc.’s Reply Memorandum of Points and Authorities in Support of Motion to Exclude Plaintiff’s
Expert Daniel C.K. Chow.

                                                2
    Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 6 of 20. PageID #: 15224




any non-Fuse Chicken product was sold as a Fuse Chicken product on Amazon.com, and

wheth er any such non-Fuse Chicken product was likely to confuse conslllilers. Mot. 6-8.

       Fuse Chicken 's response is to deny what Mr. Chow himself admitted- that the goal of

his repo1i is to put "the case in the larger context, and the larger context of the case involves

understan ding counterfeiting in China," Dkt. 145-2 (Chow Dep. Tr.) 278:23-279:2-and

incon ectly claim that Mr. Chow's repo1i instead '

                                                                                          " Opp. 9.

But even if Mr. Chow could offer some relevant, reliable testimony on the '-           " of

counterfeits and Amazon 's alleged facilitation (which he cannot, see infra 3-5, 7-11), his

"context" opinions about "counterfeiting in China"- i.e., paragraphs 1-8, and 11-14-would still

be in elevant. Fuse Chicken does not argue to the contraiy. See Opp. 9; Justice v. Atchison,

2009 WL 3413914, at *2 (E.D. Ky. Oct. 20, 2009) (failme to respond to an ai-gtrment waives

opposition).

       B.


       As demonstrated in Amazon's Motion, whether or not Amazon 's pmpo1ied "policy of

allowing Chinese merchai1ts to sell directly to U .S. conslllilers would be highly attractive to

counterfeiters in China" is speculative at best an d inelevant to Fuse Chicken 's claims. Dkt. 100

(Chow Rep01i) ,r 14 (emphasis added); Mot. 8, 10-11. It is also predicated on an unsubstantiated

factual assertion that Amazon is making a ,.       ,, for Chinese sellers in the first place. See Mot.

10-11; infra 7-8.

       Fuse Chicken 's only response is that this opinion may be "relevant to wheth er and how

fake Fuse Chicken products ended up being sold on and by Amazon." Opp. 8. But how any

alleged infringing product came to be sold on Amazon.com is not relevant to proving

infringement, which depends on whether non-Fuse Chicken products were sold as Fuse Chicken

products on Amazon.com, and whether consumers would likely confuse any non-Fuse Chicken


                                                  3
    Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 7 of 20. PageID #: 15225




products for Fuse Chicken products. Mot. 16-17; Opp. 10. And Mr. Chow offers no opinion on

whether any infringement occmTed, much less that Amazon's pmpo1t ed      'al"policy led to any
infringement. The only infringement on Amazon.com that Mr. Chow even discusses in his

repo1t is the infringement allegedly committed by                a n d -, and that discussion

is based exclusively on what Mr. Chow was told by counsel-not, for instan ce, on any opinion

by Mr. Chow that                             must have been infringing because they were

(pmpo1tedly) Chinese sellers who would have been attracted by Amazon's pmpo1t ed ' •         ."

See Dkt. 100 (Chow Report) ,i 10; Dkt. 145-2 (Chow Dep. Tr.) 161:19-163:13, 166:6-15.

       C.


       As Amazon's Motion explained, where any allegedly infringing products originated from

is immaterial to whether any infringement actually occmTed. See Mot. 8-9. Nonetheless, Fuse

Chicken claims that it is offering Mr. Chow's opinion as to the "likely source" of com1terfeit and

infringing Fuse Chicken products-i.e., China- to prove that 11011-Fuse Chicken products were

sold as Fuse Chicken products on Amazon.com, and that consumers would likely confuse those

products for the genuine ait icle. Opp. 10. Fuse Chicken cites no legal authority providing that

liability for trademai·k infringement depends on identifying the com1tiy from which the

infringing product originated. See id. at 8-10. Nor could it; to prove trademai·k infringement,

Fuse Chicken must prove that Amazon "used the mark in commerce" (i.e. sold non-Fuse

Chicken product using Fuse Chicken trndemai·ks) ai1d that "the use was likely to cause

confusion." Hensley Mfg. v. ProPride, Inc. , 579 F.3d 603, 609 (6th Cir. 2009). Neither of these

elements requires consideration of where the product came from. See id. ; cf Hemy v. Allstate

Property & Casualty Ins. Co., 2009 WL 10665203, *l (W.D. Tenn. Dec. 2, 2009) (excluding

expert opinion regarding cause of house fire at issue, because cause was inelevant to

detennining defendant insurer's coverage obligations). Fuse Chicken asse1ts no other relevance




                                                4
    Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 8 of 20. PageID #: 15226




for this or Mr. Chow’s other opinions, which are all therefore inadmissible under the Federal

Rules of Evidence. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).

       D.      Fuse Chicken’s Opposition Improperly Attempts to Supplement Mr. Chow’s
               Report With Attorney Argument About Opinions Absent from His Report.
       Unable to articulate the relevance of the opinions and assertions in Mr. Chow’s report,

Fuse Chicken advances new theories of “relevance” predicated on “opinions” found nowhere in

Mr. Chow’s report. Fuse Chicken cannot supplement or salvage Mr. Chow’s report with lawyer

argument. See Fed. R. Civ. P. 26(a)(2)(B)(i) (an expert report must contain “all opinions the

witness will express and the basis and reasons for them”).

               1.     Mr. Chow offered no opinions on whether any reviews relate to non-
                      Fuse Chicken product.
       Fuse Chicken contends that Mr. Chow’s testimony will aid the jury in determining

whether “the likely source[s] of the negative Amazon reviews were . . . fake Fuse Chicken

products.” Opp. 10; see also id. at 3-4, 9-11, 17. But nowhere in his report or deposition

testimony did Mr. Chow opine on whether any Amazon.com reviews relate to non-Fuse Chicken

products. See Dkt. 100 (Chow Report) ¶¶ 1-14.3 Thus, Mr. Chow may not testify on this

subject. See Fed. R. Civ. P. 26(a)(2)(B)(i); In re Whirlpool Corp. Front-Loading Washer Prod.

Liab. Litig., 45 F. Supp. 3d 724, 759-60 (N.D. Ohio 2014) (expert may not testify on “a wholly

new, previously unexpressed opinion”) (citation omitted).

               2.     Mr. Chow offered no opinions on the extent to which Fuse Chicken
                      sales on Amazon.com were of non-Fuse Chicken products.
       Fuse Chicken also asserts that Mr. Chow may testify about the “

                                                                                    .” Opp. 8.

But in response to a deposition question from Fuse Chicken’s outside counsel, Mr. Chow

3
 Separately, Fuse Chicken is wrong to assert that Amazon can—but has refused to—link
Amazon.com reviews with specific products or sales. See Opp. 11. As Amazon witnesses have
explained, Amazon.com reviews cannot be tied to specific sales or products because Amazon has
no means of verifying the product unit the reviewing consumer was actually evaluating in his or
her review. See Dkt. 121 (Noggle Decl.) ¶¶ 8-9.

                                                5
    Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 9 of 20. PageID #: 15227




admitted that he was never asked “to quantify the amount of counterfeiting of Fuse Chicken

products.” Watnick Reply Decl. Ex. 1 (Chow Dep. Tr.) 277:12-18. Because no such opinions

appear in Mr. Chow’s report, he may not offer them now. See Dkt. 100 (Chow Report) ¶¶ 1-14;

In re Whirlpool, 45 F. Supp. 3d at 759.

       The “                                                      ,” Opp. 8, is irrelevant to

whether any counterfeit Fuse Chicken product was sold on Amazon.com. Fuse Chicken’s

apparent intention to offer testimony from Mr. Chow on this irrelevant issue further confirms its

unfairly prejudicial plan to put Amazon.com on trial for matters completely unrelated to this
case. See infra 13-15; Mot. 16-17.

               3.     Mr. Chow offered no opinions on whether Amazon committed willful
                      or contributory infringement.
       Despite Mr. Chow’s affirmation at his deposition that he was “not offering an opinion

that Amazon committed willful infringement,” Watnick Reply Decl. Ex. 1 (Chow Dep. Tr.)

61:13-16, Fuse Chicken now claims that Mr. Chow’s “



             .” Opp. 11. This argument fails because Mr. Chow has not rendered any opinion

relevant to whether Amazon is liable for willful or contributory infringement.

       To establish willful infringement, Fuse Chicken must prove Amazon “had knowledge

that its actions constitute[d] an infringement.” Microsoft Corp. v. McGee, 490 F. Supp. 2d 874,

880 (S.D. Ohio 2007) (citation omitted). But Mr. Chow does not opine on Amazon’s knowledge

of anything, and he would have no foundation to do so. See Dkt. 100 (Chow Report) ¶¶ 1-14.

Indeed, at his deposition, Mr. Chow testified that he had not “look[ed] into” and had not “really

thought about” “whether Amazon had knowledge that a certain activity might have been

trademark infringing.” Watnick Reply Decl. Ex. 1 (Chow Dep. Tr.) at 202:11-17.

       To establish contributory infringement, Fuse Chicken must prove Amazon allowed

particular sellers that it knew or should have known were engaging in infringement to continue

doing so. See Coach, Inc. v. Goodfellow, 717 F.3d 498, 503-04 (6th Cir. 2013); Tiffany (NJ) Inc.

                                                6
      Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 10 of 20. PageID #: 15228




v. eBay Inc., 600 F.3d 93, 107 (2d Cir. 2010). But Mr. Chow does not identify any sellers

Amazon knew or should have known were infringing, or give any reason Amazon should have

known of any seller’s infringement. See Dkt. 100 (Chow Report) ¶¶ 1-14.

         Having disclosed no opinions concerning Amazon’s knowledge of any infringement,

Mr. Chow may not testify on that topic; accordingly, his opinions are irrelevant to proving

willful or contributory infringement. See In re Whirlpool, 45 F. Supp. 3d at 759.

II.      MR. CHOW CANNOT RELIABLY OPINE ON AMAZON’S PRACTICES, OR
         ON THE SOURCE OR AUTHENTICITY OF ANY PRODUCTS.

         A.     Fuse Chicken Fails to Rehabilitate Mr. Chow’s Baseless Assertions About
                Amazon’s Purported “      ” for Chinese Sellers.
         Fuse Chicken identifies no basis for Mr. Chow’s factual assertion that, “



                                              Opp. 12-15; see Mot. 10-11 (explaining that Mr.

Chow improperly adopted hearsay news articles in forming this “opinion”).

         Instead, Fuse Chicken argues generally that Mr. Chow was permitted to rely on news

articles in forming his opinions because such articles are evidence “of a type reasonably relied

upon by experts in the particular field.” Opp. 12 (citing Fed. R. Evid. 703 cmte. note). While

Mr. Chow “may base an opinion on facts . . . [he] has been made aware of,” Fed. R. Evid. 703

(emphasis added), “he may not simply transmit . . . hearsay to the jury to prove the truth of the

matter asserted.” CIT Grp./Bus. Credit, Inc. v. Graco Fishing & Rental Tools, Inc., 815 F. Supp.

2d 673, 678 (S.D.N.Y. 2011) (citation omitted); see Mot. 10. Yet that is all he seeks to do.

Mr. Chow does not offer an opinion that Amazon made a “          ” for Chinese merchants on the

basis of his review of any evidence; he simply asserts this supposed “      ” as a fact, assuming

the truth of the news articles he read. See Mot. 10-11; Dkt. 100 (Chow Report) ¶ 14; Dkt. 145-2

(Chow Dep. Tr.) 167:25- 172:5.

         Fuse Chicken relies on Aloe Vera of America Inc. v. United States to defend Mr. Chow’s

unstudied adoption of hearsay news stories in his expert report, Opp. 12-13, but that case is


                                                  7
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 11 of 20. PageID #: 15229




inapposite. There, the “expert in Japanese media [c]ould reasonably rely upon the contents of

news reports and discussions with journalists in opining on topics relating to Japanese media,”

such as “information exchanges between Japanese government organizations and press clubs.”

2014 WL 3072981, at *8, 11 n.4 (D. Ariz. July 7, 2014). Mr. Chow is not analyzing hearsay

news articles to form opinions about what those articles indicate with respect to the news media

that wrote them; he is uncritically adopting factual assertions from those articles to testify about

Amazon’s purported business practices. See Dkt. 145-2 (Chow Dep. Tr.) 167:25- 172:5. The

rules of evidence do not permit him to do so. See Graco Fishing, 815 F. Supp. 2d at 678.

       B.      Mr. Chow Lacks Reliable Bases for His Assertions About
                                                      .
       As detailed in Amazon’s Motion, Mr. Chow has no reliable basis—and Fuse Chicken

cannot identify one—to assert that

                                                                    . See Mot. 11-13; Opp. 13-15.

               1.      Fuse Chicken cannot rescue Mr. Chow’s hearsay-based assertions
                       that                         infringed on Amazon.com.
       Mr. Chow expressly testified that his assertions that

                                      were based solely on representations made to him by Fuse

Chicken’s outside counsel. See Dkt. 145-2 (Chow Dep. Tr.) 161:19-163:13, 166:6-15. Fuse

Chicken does not dispute that Mr. Chow cannot adopt and transmit this hearsay to the jury. See

Mot. 11-12; Opp. 13-14; Graco Fishing, 815 F. Supp. 2d at 678. Instead, Fuse Chicken invents

new bases for Mr. Chow’s assertions—bases Mr. Chow never mentioned in his report or at his

deposition.

       Specifically, Fuse Chicken claims that,




                                                                         .” Opp. 13-14. But

Mr. Chow’s report says nothing about any “                              ,” his consideration of


                                                  8
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 12 of 20. PageID #: 15230




other                 ," or any conclusion that any seller was'              "to be a

counterfeiter. Dkt. 100 (Chow Report) ,r 10. And when asked at his deposition for his basis for

opining that                            were '                                            ," the

sole basis Mr. Chow gave was that '                                "told him that was the case:




Dkt. 145-2 (Chow Dep. Tr.) 161 :19-163:13, 166:6-1 5. Fuse Chicken cannot rescue Mr. Chow's

unsupported opinions by creating new bases for those opinions in an opposition brief. See Fed.

R. Civ. P. 26(a)(2)(B)(i) (expe1t's repo1t must contain "a complete statement of all opinions the

witness will express and the basis and reasons for them").

        Amazon does not, as Fuse Chicken claims, argue that Mr. Chow must "conduct his

investigation in a paiticular manner." Opp. 15; see Mot. 11-13. Amazon moves to exclude Mr.

Chow's opinion because he failed to perfo1m any investigation, Dkt. 100 (Chow Rep01t) ,r 10;

Dkt. 145-2 (Chow Dep. Tr.) 161 :19-163:13, 166:6-1 5. Blind adoption of hearsay statements by

counsel does not amount to a reliable opinion. See Graco Fishing, 815 F. Supp. 2d at 678.

               2.      Mr. Chow cannot reliably assert that any seller is based in China.
        In addition to the iITelevance of a seller's location, see supra 4-5, Fuse Chicken cannot

identify a reliable basis for Mr. Chow's assertion that                           are based in


                                                 9
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 13 of 20. PageID #: 15231




China, see Dkt. 100 (Chow Rep01i) ,r 10. In an attorney declaration filed in support of Fuse

Chicken's Opposition, Fuse Chicken's counsel describes searching                      name via

Chinese characters and reaching a webpage that was never disclosed by Mr. Chow or produced

in connection with his report. See Opp. 14; Dkt. 177-1 (Pronley Deel.) ,r 5; Dkt. 177-4 (Pronley

Deel. Ex. 3). Fuse Chicken is not pennitted to bolster its expe1i's conclusions with an attorney

investigation. See Fed. R. Evid. 703 ("An expe1i may base an opinion on facts or data in the case

that the expe1i has been made aware of or personally observed.") (emphasis added); Fed. R. Civ.

P. 26(a)(2)(B)(i)-(ii) (expert's repo1i must contain "the basis and reasons" for the expe1i's

opinions, and "the facts or data considered by the witness in forming them"); see also Amazon's

Motion to Strike. Mr. Chow has never described rnnning the search Fuse Chicken's counsel

ran~ither in his repo1i or in his deposition- and there is no indication in the record that he has

visited the webpage first disclosed in the attorney declaration. See Dkt. 100 (Chow Repo1i) ,r 10.

       As to Amazon.com sel l e r -, Fuse Chicken asserts that company is synonymous

with the                                                                         ." See Opp. 14-

15. But Mr. Chow never made any such claim, and Fuse Chicken is simply wrong. There is no

seller by this name in Amazon 's records. See Dkt. 164-10 (Rand Deel. Ex. 11). The legal name

associated with                                                        ," id. (emphasis added), but

Mr. Chow does not appear to have investigated any seller by that name, and has not asserted (let

alone reliably dete1mined) that it is                                                        . See

Dkt. 100 (Chow Repo1i) ,r 10; Dkt. 145-2 (Chow Dep. Tr.) 154:14-155 :16.

       Finally, Fuse Chicken does not dispute that                               simply was not a

seller of Fuse Chicken products on Amazon.com. See Opp. 15. As a result, there is no question

that neither this seller nor its geographic location has any connection whatsoever to Fuse

Chicken's claims of infringement on Amazon.com.




                                                 10
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 14 of 20. PageID #: 15232



       C.       Mr. Chow Is Not Qualified to Opine on Infringement on Amazon.com, to
                Identify Amazon.com Customer Reviews Relating to Infringing Products, or
                to Identify the Source of Any Product Sold on Amazon.com.
       Mr. Chow’s testimony is not relevant to how many non-Fuse Chicken products (if any)

were sold on Amazon.com, or to which Amazon.com customer reviews (if any) relate to non-

Fuse Chicken products. See supra 5-6. He also cannot reliably opine on those subjects because

any such testimony would not be “based on sufficient facts or data” or “the product of reliable

principles and methods.” Fed. R. Evid. 702(b)-(c). Mr. Chow has not offered any opinions on

those subjects, see supra 5-6; Dkt. 100 (Chow Report) ¶¶ 1-14, and so he could not have applied

a “reasoning or methodology . . . [that] is scientifically valid,” Daubert, 509 U.S. at 593-94; see
also Dkt. 100 (Chow Report) ¶¶ 1-14 (describing no reasoning or methodology from which

Mr. Chow could opine on these subjects).

       As explained in Amazon’s Motion, nor is Mr. Chow qualified to opine as to the source or

origin of any allegedly infringing products (were that subject even relevant, see supra 4-5). See

Mot. 13-14. Mr. Chow never describes any personal experience performing such an

investigation, or any credentials for doing so; to the contrary, he explicitly states that



            .” See Dkt. 100 (Chow Report) ¶ 6. Neither Mr. Chow nor Fuse Chicken explains

how Mr. Chow is suddenly qualified to identify counterfeiters on his own, and Fuse Chicken’s

vague gloss on Mr. Chow’s background—that he “work[ed] with people to identify the sources

of counterfeiters,” Opp. 6—is irreconcilable with Mr. Chow’s own statement. Likewise, Fuse

Chicken’s lengthy emphasis on Mr. Chow’s resume, including his law degree and academic

chair, does not include any possible qualification for sourcing counterfeit products. See id. at 5-

6. Because there is no indication that Mr. Chow can rely “on his own skills, education, or

experience” to determine the source of any counterfeit products, he cannot opine on that subject.

See Huffman v. Electrolux Home Prods., Inc., 129 F. Supp. 3d 529, 540 (N.D. Ohio 2015).




                                                  11
       Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 15 of 20. PageID #: 15233



III.      MR. CHOW’S ACTUAL AND PURPORTED OPINIONS ARE NOT PROPER
          SUBJECTS OF EXPERT TESTIMONY.
          Much of Mr. Chow’s report, and many of the new “opinions” Fuse Chicken would now

have Mr. Chow offer, are not appropriate subjects for expert testimony because they are simple

factual assertions not dependent on any “scientific, technical, or other specialized knowledge.”

Fed. R. Evid. 702(a). As Amazon explained in its Motion, Mr. Chow’s assertions that Amazon

made a “                                                           , and about the alleged

geographic location of certain sellers and manufacturers, cannot constitute expert testimony for

this reason. See Mot. 14 (citing Wood v. Montana Dep’t of Revenue, 2011 WL 4348301, at *2
(D. Mont. Sept. 16, 2011)); United States v. Dukagjini, 326 F.3d 45, 54 (2d Cir. 2003) (“Under

Daubert and Rule 702, expert testimony should be excluded if the witness is not actually

applying expert methodology.”). Fuse Chicken attempts no responsive argument, waiving any

opposition to this objection. See Opp. 4-17; Justice, 2009 WL 3413914, at *2.

          The same result would also apply to of any of the undisclosed “opinions” Fuse Chicken

now suggests it will attempt to elicit from Mr. Chow at trial. See supra 5-7. As Mr. Chow has

not formed any opinions on these issues, see id., he necessarily has not formed any opinions on

the basis of “scientific, technical, or other specialized knowledge.” Fed. R. Evid. 702(a). Nor is

it conceivable how, in any event, such straightforward percipient facts like the number of non-

Fuse Chicken units allegedly sold as Fuse Chicken products on Amazon.com, or whether a

particular seller was selling non-Fuse Chicken products, would ever be the subjects of expert

opinion requiring “scientific, technical, or other specialized knowledge.” Fed. R. Evid. 702(a);

see In re Connolly N. Am., LLC, 398 B.R. 564, 576 (Bankr. E.D. Mich. 2008) (expert witness’s

application of “very simple math” to “assumed” facts was inadmissible because “addition and

division does not qualify as ‘scientific, technical, or other specialized knowledge.’”); see also

Dukagjini, 326 F.3d at 54 (“the aura of special reliability and trustworthiness surrounding expert

testimony . . . creates a risk of prejudice . . . [because] the witness attains unmerited credibility

when testifying about factual matters”).


                                                  12
      Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 16 of 20. PageID #: 15234



IV.      MR. CHOW’S OPINIONS ARE UNFAIRLY PREJUDICIAL BECAUSE THEY
         ENCOURAGE THE JURY TO EMBRACE CULTURAL STEREOTYPES AND
         PUNISH AMAZON FOR CHINA’S ALLEGED MISDEEDS.
         Fuse Chicken’s Opposition makes minimal effort to contest the unfairly prejudicial

nature of Mr. Chow’s testimony. Contrary to Fuse Chicken’s characterization, Amazon does not

argue that Mr. Chow’s testimony is unfairly prejudicial because it “goes against” Amazon’s case.

Opp. 16. Rather, Mr. Chow’s testimony is unfairly prejudicial because it will associate negative

generalizations about Chinese culture and business practices with Amazon’s alleged conduct in

this case, without any basis for doing so. Mot. 14-17; see, e.g., Dkt. 100 (Chow Report) ¶¶ 7, 9,

12, 14. “[G]eneralized opinions about Chinese culture and business practice have no link to the
parties involved in this case . . . [and c]ourts repeatedly exclude this type of testimony because

the risk of racial or ethnic stereotyping is substantial, appealing to bias, guilt by association and

even xenophobia.” In re Heparin Prod. Liab. Litig., 2011 WL 1059660, at *11 (N.D. Ohio Mar.

21, 2011) (citation omitted).

         Fuse Chicken claims that Mr. Chow’s opinions do not “delve into Chinese culture

generally so as to pander to xenophobia or cultural stereotypes,” Opp. 16-17, but Mr. Chow’s

report demonstrates otherwise. See Mot. 14-15; see, e.g., Dkt. 100 (Chow Report) ¶¶ 7 (“



                                       .”), 12 (“



        ”), 14 (“

                                                         ”).

         Fuse Chicken cannot credibly distinguish the numerous authorities Amazon offers on this

point, see Mot. 15-16, and makes only the conclusory assertion that Mr. Chow’s opinions are

somehow permissible because he apparently speaks Mandarin and rests his opinions “on his

experience working in China and with Chinese counterfeiters,” Opp. 17. But a nearly identical

description would apply to the excluded expert and opinion in In re Heparin, 2011 WL 1059660,

at *9. There, the court excluded an expert who held two Master’s degrees from the University of

                                                    13
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 17 of 20. PageID #: 15235




Pennsylvania (one with a “concentration in Chinese business”), “lived and worked in China since

2002 and sp[oke] fluent Mandarin . . . [and was] the founder of . . . a Hong Kong registered

consulting firm,” through which he “act[ed] as a liaison between Chinese suppliers and United

States buyers by negotiating prices, evaluating suppliers, visiting and inspecting factories, and

arranging testing of source material by third-party laboratories.” Id. That expert was proposing

to testify that sourcing products from China brought risks of counterfeit and contaminated

product due to “the Chinese business environment,” and that the defendant should have

anticipated these risks in sourcing (allegedly defective) medicine from China. Id. The court
deemed such testimony unfairly prejudicial because of the “the risk of racial or ethnic

stereotyping is substantial, appealing to bias, guilt by association and even xenophobia.” Id. at

*11 (quoting Jinro Am. Inc. v. Secure Investments, Inc., 266 F.3d 993, 1008 (9th Cir. 2001)).

       Mr. Chow is no different. He proposes to invite the jury to conclude that Chinese sellers

are counterfeiters; that Amazon created a “paradise for counterfeiters” by allegedly allowing

Chinese sellers on Amazon.com; and that Amazon’s purported association with Chinese sellers

generally renders it liable for the specific alleged conduct in this case—even though there is no

evidence of any Chinese sellers having sold infringing Fuse Chicken products on Amazon.com.

See Mot. 14-17. Regardless of Mr. Chow’s purported professional familiarity with

counterfeiting in China generally, his proposed testimony is unfairly prejudicial in calling upon

cultural and ethnic stereotypes as a basis for imputing liability to Amazon, just like the excluded

expert in In re Heparin.

       Hong v. City of St. Louis and Jinro Am. Inc. equally support excluding Mr. Chow. Those

cases featured, respectively, an ethnically Chinese individual plaintiff and a South Korean

corporate plaintiff, each unfairly prejudiced by the defendant’s invitation to the jury to rely on

ethnic and cultural stereotypes. See 698 F. Supp. 180, 181-82 (E.D. Mo. 1988); 266 F.3d at

1009. Mr. Chow’s testimony risks a double dose of such unfair prejudice to Amazon—not

merely by having the jury draw an adverse inference against Chinese sellers on the basis of


                                                 14
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 18 of 20. PageID #: 15236




ethnic and cultural stereotypes, but by having the jury hold Amazon liable simply for (allegedly)

associating with Chinese sellers, whom the jury is asked to assume are counterfeiters. See Mot.

15-17; Jinro Am. Inc., 266 F.3d at 1008 (evidence creating “risk of racial or ethnic stereotyping .

. . [and] guilt by association” was unfairly prejudicial). Crucially, there is an inseverable nexus

between the apparent purpose of Mr. Chow’s testimony (to have Amazon held liable for its

association with Chinese sellers) and the unfairly prejudicial aspect of his proposed testimony

(inviting an adverse inference against Amazon and certain sellers because those sellers may be

based in China). See Mot. 15-17; Jinro Am. Inc., 266 F.3d at 1008.
       Fuse Chicken emphasizes that unfairly prejudicial testimony should be excluded only if

its “probative value is substantially outweighed by a danger of . . . unfair prejudice . . . .” Fed. R.

Evid. 403 (emphasis added); see Opp. 16. But this standard offers no consolation to Fuse

Chicken, because Mr. Chow’s opinions have no probative value; even if Fuse Chicken could

prove, through Mr. Chow, that an Amazon.com seller was located in China, that fact would not

make it more or less likely that Amazon was liable under any of the legal claims alleged by Fuse

Chicken. See supra 4-5; United States v. Ellis, 147 F.3d 1131, 1136 (9th Cir. 1998) (district

court erred in admitting unfairly prejudicial evidence that “had virtually no probative value”).

                                          CONCLUSION
       Amazon respectfully requests that the Court grant Amazon’s motion, strike Mr. Chow’s

report in its entirety, and preclude Mr. Chow from presenting any opinion at trial or at any other

stage of these proceedings.




                                                  15
  Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 19 of 20. PageID #: 15237




DATED: April 1, 2019                   /s/ Nathan E. Shafroth
                                       Clara J. Shin (admitted pro hac vice)
                                       Nathan E. Shafroth (admitted pro hac vice)
                                       Lindsey Barnhart (admitted pro hac vice)
                                       David S. Watnick (admitted pro hac vice)
                                       COVINGTON & BURLING, LLP

                                       Roger M. Synenberg (#32517)
                                       Clare C. Moran (#81134)
                                       SYNENBERG, COLETTA & MORAN, LLC

                                       Attorneys for Defendant Amazon.com, Inc.




                                      16
   Case: 5:17-cv-01538-SL Doc #: 199 Filed: 04/01/19 20 of 20. PageID #: 15238




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2019, a copy of the foregoing Amazon.com,

Inc.’s Reply in Support of Motion to Exclude Plaintiff’s Expert Daniel C.K. Chow, and

accompanying declaration and exhibits, was filed electronically. Notice of this filing will be sent

to all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

                                                                      /s/ Nathan E. Shafroth
